Notice of Pre-AIA  or AIA  Status
Applicant’s election of group I, claims 1, 3-4, 10, 12-13, 15, 17-18 in the reply filed on 9/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 2, 5-9, 11, 14, 16, 19, non-elected without traverse.  
Accordingly, claims 2, 5-9, 11, 14, 16, 19 have been cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAO L PHAN/Primary Examiner, Art Unit 3648